Charlie Knight was indicted, tried and convicted for keeping and maintaining a gambling room for the purpose of gaming and gambling. The statute which denounces the offense is Sec. 5499, Revised General Statutes.
A reversal of the judgment is sought upon the grounds that the evidence, which consisted of the events which transpired on a certain night at the house kept by Knight, was not sufficient to convict him of the offense charged, because the element of frequency or repetition of such events transpiring in that house was lacking. The point is duly presented.
The point is not well taken. The judgment should be affirmed. See Ransom v. State, 26 Fla. 364, 7 So.2d Rep. 860. *Page 869 
Judgment affirmed.
STRUM AND BROWN, J. J., concur.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur in the opinion.